Case: 19-30397      Document: 00515380888         Page: 1    Date Filed: 04/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 19-30397                         April 14, 2020
                                                                          Lyle W. Cayce
CARTER VINCENT ANDERSON,                                                       Clerk


                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-7977


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Carter Vincent Anderson, Louisiana prisoner # 418030, was convicted by
a jury of armed robbery and being a felon in possession of a firearm. Following
his adjudication as a third felony offender he was sentenced to life
imprisonment. He now requests a certificate of appealability (COA) to appeal
the denial of his 28 U.S.C. § 2254 petition, which he filed to challenge his
convictions and his multiple offender adjudication.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30397     Document: 00515380888      Page: 2   Date Filed: 04/14/2020


                                  No. 19-30397

      To obtain a COA, a prisoner must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel,
529 U.S. 473, 483-84 (2000). An applicant satisfies the COA standard “by
demonstrating that jurists of reason could disagree with the district court’s
resolution of his constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-
El v. Cockrell, 537 U.S. 322, 327 (2003). Where the district court denies relief
on the merits, an applicant must show that reasonable jurists “would find the
district court’s assessment of the constitutional claims debatable or wrong.”
Slack, 529 U.S. at 484.
      Anderson renews several claims raised in the district court. He argues
that his rights under Batson v. Kentucky, 476 U.S. 79 (1986), were violated
because the prosecution used peremptory challenges on the three prospective
black jurors and because the trial court failed to articulate a specific finding as
to whether the prosecution’s use of a peremptory challenge as to one of the
jurors was based on her race.      He asserts that his appellate counsel was
ineffective for failing to raise a Batson challenge. Anderson contends that his
confession should have been suppressed because it was obtained in violation of
his constitutional rights. Asserting prosecutorial misconduct, Anderson claims
that his rights were violated because the prosecution failed to preserve
evidence and was permitted to elicit testimony about the missing evidence.
Anderson also contends that his rights under the Double Jeopardy Clause were
violated in connection with his adjudication as a multiple offender. As to the
above claims, Anderson fails to the make the showing required to obtain a
COA. See Miller-El, 537 U.S. at 337; Slack, 529 U.S. at 483-84.
      Finally, Anderson contends that the district court erred by denying his
§ 2254 petition without conducting an evidentiary hearing. Anderson is not



                                        2
    Case: 19-30397   Document: 00515380888     Page: 3   Date Filed: 04/14/2020


                                No. 19-30397

required to obtain a COA to appeal the denial of an evidentiary hearing;
therefore, to the extent he seeks a COA on this issue we construe his COA
request “as a direct appeal from the denial of an evidentiary hearing.” Norman
v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016). Because Anderson’s underlying
claims fail, we need not address the merits of his evidentiary hearing claim.
See id.
      Consistent with the foregoing, Anderson's motion for a COA is DENIED,
and the district court’s denial of an evidentiary hearing is AFFIRMED.




                                      3